DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on September 15, 2022.  Currently claims 1-21 remain in the examination.

Terminal Disclaimer
2.	Receipt is acknowledged of the terminal disclaimer filed on September 15, 2022.  The terminal disclaimer is approved and entered.  

Claim Objections
3.	Claims 1, 14, 17, and 21 are objected to because of the following informalities:  
Regarding claims 1, 14, 17, and 21, please remove “●” from these claims.  
Regarding claim 21, line 6: “the notification” should be “the notification.”  Please remove unintended underline.  
Appropriate correction is required.  These claims would be allowable if the objections are resolved.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0084222A1 to Zimberoff et al. (cited in the previous Office Action, hereinafter “Zimberoff”).
Regarding claim 14, Zimberoff teaches a system and the  method for tracking shipments (see paragraph 0003); comprising receiving a digital version from user using the interface as shown in figure 3F as the user enters item (asset) related information; storing the label production data in the data repository 415 (see paragraph 0058 and figure 4); generating shipment barcode containing item related information (see paragraph 0092); and transmitting shipping label information to the printer (see paragraph 0076, 0078 and 0097); determining that the item is ready for pickup (see abstract and paragraphs 0030 and 0047).  Zimberoff further teaches that the recipient is notified of the item shipment (see paragraph 0097). 
	Regarding claim 15, the barcode may include receipt scan (see paragraph 0048) being generated when the item is delivered to the recipient.
	Regarding claim 16, although it is not described as an example, any item can be shipped including digital asset on a memory or flash drive.

Allowable Subject Matter
7.	Claims 2-13 are allowed. 
8.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method of tracking an asset that is sent from an origin to a recipient in a destination.  The method as amended in claim 1, particularly a notification comprising a batch identifier from a delivery service is neither disclosed nor suggested by the cited references.  The limitations raised in claim 21 wherein the notification includes a timestamp is also allowable.  

Response to Arguments
10.	Applicant's amendment including amended claims, a terminal disclaimer and arguments filed on September 15, 2022 have been carefully reviewed and considered.  Applicant should note that 35 USC 102 rejection on most of the claims are withdrawn since claim 1 now includes a limitation and now disposed to be allowable (except the objection).  The dependent claims of claim 1 are disposed to be allowable. 
	Applicant’s filing of the terminal disclaimer overcomes the double patenting rejection, and the rejection is withdrawn.  
	With respect to claims 14-16, the claims are not amended, and Applicant’s arguments regarding these claims are not persuasive.  Accordingly, the rejection on these claims are maintained, and this Office Action is made final. 
	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
November 18, 2022